Exhibit 10.2

MORGAN STANLEY SENIOR FUNDING, INC.

1585 Broadway

New York, New York 10036

July 23, 2006

Advanced Micro Devices, Inc.

One AMD Place

Sunnyvale, CA 94088

Project Los Angeles

Commitment Letter

$2,500,000,000 Senior Secured Term Loan Facility

Ladies and Gentlemen:

Advanced Micro Devices, Inc. (“you” or the “Borrower”) have advised Morgan
Stanley Senior Funding, Inc. (“Morgan Stanley”) regarding the proposed
acquisition by you of all of the outstanding capital stock of a publicly traded
company code-named “San Antonio” (the “Company”) pursuant to an acquisition
agreement between the Borrower and the Company (the “Purchase Agreement”)
whereby the Borrower shall form and organize a direct or indirectly wholly owned
subsidiary organized under the laws of Canada or any province thereof which will
acquire the outstanding capital stock of the Company (the “Acquisition”). The
Acquisition and the equity and debt financings contemplated hereby are
collectively referred to as the “Transaction”.

As described on Schedule I to the Fee Letter (defined below), we understand that
you currently contemplate that the funding required to effect the Transaction,
to pay the fees and expenses incurred in connection therewith and to provide for
the ongoing working capital and general corporate needs of the Borrower and its
subsidiaries shall be provided solely from (i) $1,238,000,000 of common equity
(the “New Equity”) of the Borrower to be issued to shareholders of the Company,
(ii) the incurrence by the Borrower of a senior secured financing which will be
in the form of a “term loan B” facility in the amount of $2,500,000,000 (the
“Term Loan Facility” or the “Facility”) and (iii) aggregate cash on hand at the
Borrower and the Company equal to $1,696,000,000 plus the amount of transaction
fees and expenses incurred in connection with the Transactions (other than fees
payable to MS in connection with the Transaction).

Morgan Stanley & Co., Incorporated (“MS”) has also delivered to you a separate
engagement letter dated the date hereof (the “Engagement Letter”) setting forth
the terms on which MS is willing to act in the capacities set forth therein in
connection with any Financing Transaction (as defined in the Engagement Letter)
that may be consummated at any time up to the first anniversary of the closing
date of the Transaction.

We are pleased to commit to provide 100% of the Term Loan Facility subject to
and on the terms and conditions set forth herein and in the summary of terms and
conditions attached as Annex I (the “Summary of Terms”). Subject to the
following two sentences, it is understood that (i) MS shall act as sole arranger
and sole bookrunner for the Term Loan Facility (in such capacity, the “Senior
Sole Arranger”) and (ii) Morgan Stanley shall act as administrative agent for
the Term Loan Facility (in such



--------------------------------------------------------------------------------

capacity, the “Senior Administrative Agent”). It is further understood that
Morgan Stanley shall be permitted to designate one or more financial
institutions as agents or co-agents, as the case may be, with respect to the
Term Loan Facility in its sole discretion, and that no titles may be given, or
compensation paid, to lenders in respect of the Term Loan Facility without
Morgan Stanley’s consent; provided that you may appoint two additional agents
with respect to the Term Loan Facility so long as (i) such additional agents
assume no more than an aggregate of 40% of the commitment for the Term Loan
Facility and (ii) such additional agents become party to this letter no later
than the fifth business day following the public announcement of the
Acquisition. If two additional agents are appointed, both MS and such additional
agents may act as bookrunners for the Term Loan Facility. MS or Morgan Stanley
will have “left” placement in any and all marketing materials or other
documentation in connection with the Term Loan Facility. Fees payable to the
syndicate for the Term Loan Facility shall be payable from the amounts payable
to Morgan Stanley and any other agents as described in the fee letter (the “Fee
Letter”) executed simultaneously herewith.

Morgan Stanley reserves the right, prior to or after execution of the definitive
credit documentation for the Term Loan Facility, to syndicate all or part of its
commitment for the Term Loan Facility to one or more lending institutions (which
lending institutions shall be reasonably satisfactory to you (such consent not
to be unreasonably withheld or delayed)) that will become parties to the
appropriate definitive credit documentation pursuant to a syndication in respect
of the Term Loan Facility to be managed by Morgan Stanley; provided, however
that Morgan Stanley and the other two agents appointed by you pursuant to the
paragraph above who become party to this letter shall not be relieved of their
obligations to provide the Term Loan Facility until the Term Loan Facility is
closed. Morgan Stanley shall commence syndication efforts promptly after the
execution of this letter by you and you agree actively to assist Morgan Stanley
in achieving a syndication in respect of the Term Loan Facility that is
satisfactory to Morgan Stanley. Such syndication will be accomplished by a
variety of means, including direct contact during the syndication for the Term
Loan Facility between your senior management and advisors and senior management
and advisors of the Company and the proposed syndicate members for the Term Loan
Facility (such members in respect of the Term Loan Facility being referred to as
the “Senior Lenders” or the “Lenders”). To assist Morgan Stanley in its
syndication efforts, you hereby agree (a) to provide and cause your advisors to
provide, and to use your commercially reasonable efforts to cause the Company
and its advisors to provide, Morgan Stanley and the other relevant syndicate
members upon request with all information reasonably deemed necessary by Morgan
Stanley to complete syndication, including but not limited to information and
evaluations prepared by you and your advisors or on your behalf relating to the
transactions contemplated hereby, (b) to assist Morgan Stanley upon request in
the preparation of an Information Memorandum to be used in connection with the
syndication of the Term Loan Facility, (c) to use your commercially reasonable
efforts to ensure that the syndication efforts of Morgan Stanley benefit
materially from your and the Company’s existing lending relationships, (d) to
make available your senior officers and representatives from time to time and to
attend and make presentations regarding the business and prospects of the
Borrower and its subsidiaries, including the Company and its subsidiaries, at a
meeting or meetings of Senior Lenders or prospective Senior Lenders and (e) to
obtain ratings (prior to the commencement of syndication) for the Term Loan
Facility from Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s
Ratings Services, a division of The McGraw-Hill Companies, Inc. (“S&P”). You
hereby agree that the general bank meeting in respect of the Term Loan Facility
shall be held no later than 30 days prior to the consummation of the
Acquisition. In addition, you agree that no financing for you or any of your
respective subsidiaries or affiliates (other than the AMD Fab 36 LLC & Co. KG
(“Fab 36”) credit facility previously disclosed to Morgan Stanley) shall be
syndicated, privately placed or publicly offered to the extent that such
financing could reasonably be expected to have an adverse effect on the
syndication of the Term Loan Facility.

Please note, however, that the terms and conditions of this commitment are not
limited to those set forth in the Summaries of Terms provided that the
conditions to funding of the Term Loan

 

2



--------------------------------------------------------------------------------

Facility are limited to the conditions described herein and in the Summary of
Terms. Those matters that are not covered or made clear herein or in the
Summaries of Terms are subject to mutual agreement of the parties. The terms and
conditions of this commitment may be modified only in writing. In addition, this
commitment is subject to (a) the preparation, execution and delivery of mutually
acceptable loan documentation for each Facility, including a credit agreement
incorporating substantially the terms and conditions outlined herein and in the
Term Loan Facility Summary of Terms (the “Senior Credit Agreement”),
(b) (x) except (i) as set forth in the disclosure letter delivered to the
Borrower by the Company prior to the date hereof or (ii) as disclosed in the
forms, reports and documents, including financial statements, annual information
forms, material change reports and management proxy circulars (collectively, the
“Reports”) filed or furnished by the Company under the applicable securities
laws prior to July 23, 2006, for the period from August 31, 2005 to July 22,
2006 there has been no change in the financial condition, business, operations,
results of operations, properties, assets or liabilities of the Company and its
subsidiaries or any development or combination of developments that,
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect (as defined below), (y) except (i) as set forth in the
disclosure letter delivered to the Company by the Borrower prior to the date
hereof or (ii) as disclosed in the Reports filed or furnished by the Borrower
under the applicable securities laws prior to July 23, 2006, for the period from
December 25, 2005 to July 22, 2006 there has been no change in the financial
condition, business, operations, results of operations, properties, assets or
liabilities of the Borrower and its subsidiaries or any development or
combination of developments that, individually or in the aggregate has had or
could reasonably be expected to have a Material Adverse Effect (as defined
below) and (z) since July 23, 2006, there has been no effect, change or
development that, individually or in the aggregate with other such effects,
changes or developments, has had, or could reasonably be expected to have, a
Material Adverse Effect, (c) Morgan Stanley’s reasonable satisfaction with the
capital and ownership structure of the Borrower, the Company and their
subsidiaries (it being understood and agreed that the capital and ownership
structure reflected in the Purchase Agreement dated as of the date hereof is
satisfactory to Morgan Stanley) and (d) the accuracy and completeness of all
representations that you make to us and all information that you furnish to us
in connection with this commitment, taken as a whole, and your compliance with
the terms of this Commitment Letter. Morgan Stanley’s commitment set forth in
this Commitment Letter will terminate on the earliest of (i) consummation of the
Acquisition or another transaction or series of transactions in which you or any
of your affiliates acquire, directly or indirectly, all of the capital stock of
the Company, (ii) termination of the Purchase Agreement and (iii) 5:00 p.m. (New
York City time) on February 24, 2007, unless the Transaction closes on or before
such date. Furthermore, if Morgan Stanley discovers information (whether as a
result of the performance of Morgan Stanley’s ongoing business due diligence or
otherwise) materially inconsistent with information provided as of the date
hereof or not known to it on the date of this letter which Morgan Stanley
reasonably believes is materially negative information with respect to the
Transaction or the condition (financial or otherwise), business, properties,
operations, results of operations, performance, assets, liabilities (contingent
or otherwise) or value of the Borrower, the Company and their subsidiaries taken
as a whole, Morgan Stanley may, in its sole discretion suggest alternative
financing amounts or structures that assure adequate protection for the Lenders.
For purposes of this Commitment Letter, “Material Adverse Effect” shall mean a
change, effect, event, occurrence, state of facts or development that,
individually or in the aggregate with other such changes, effects, events,
occurrences, states of facts or developments, is both material and adverse with
respect to the financial condition, business, operations, results of operations,
properties, assets or liabilities of the Borrower, the Company and their
subsidiaries taken as a whole; provided, however, that to the extent any effect,
event, occurrence, state of facts or development is caused by or results from
any of the following, it shall not be taken into account in determining whether
there has been (or whether there could reasonably be expected to be) a Material
Adverse Effect: (A) conditions affecting the United States or Canadian economy
generally, (B) conditions generally affecting the industries in which the
Borrower or the Company conduct business, (C) any direct or indirect actions of
Nvidia Corporation or Intel Corporation, (D) (x) with respect to the Company,
conditions directly caused by the actions of the Borrower or resulting from

 

3



--------------------------------------------------------------------------------

actions taken in accordance with a request or the consent of the Borrower made
after the date hereof and (y) with respect to the Borrower, conditions directly
caused by the actions of the Company or resulting from actions taken in
accordance with a request or the consent of the Company made after the date
hereof, (E) any delays or cancellation of orders caused by the announcement of
the Purchase Agreement, (F) any change in the market price or trading volume of
securities or failure by the Borrower or Company to meet published securities
analyst estimates (but not the underlying causes thereof), (G) material
worsening of market conditions caused by acts of terrorism or war occurring
after the date hereof, (H) any stockholder litigation arising from allegations
of breach of fiduciary duty relating to the Purchase Agreement, and (I) any
losses of employees of the Company or the Borrower caused by the announcement of
the Purchase Agreement. Notwithstanding anything in this Commitment Letter, the
Summary of Terms, the Fee Letter, the documentation of the Term Loan Facility or
any other letter agreement or other undertaking concerning the financing of the
Transaction to the contrary, (i) the only representations relating to the
Company, its subsidiaries and its businesses the making and accuracy of which
shall be a condition to availability of the Term Loan Facility on the Closing
Date shall be (A) such of the representations made by the Company in the
Purchase Agreement as are material to the interests of the Lenders, but only to
the extent that the Borrower has the right to terminate its obligations under
the Purchase Agreement as a result of a breach of such representations in the
Purchase Agreement and (B) the Specified Representations (as defined below) and
(ii) the terms of the Term Loan Facility documentation shall be in a form such
that they do not impair availability of the Term Loan Facility on the Closing
Date if the conditions set forth herein and in the Summaries of Terms are
satisfied. “Specified Representations” means the representations and warranties
of the Borrower relating to corporate power and authority, the enforceability of
the documentation of the Term Loan Facility, security interests, Federal Reserve
margin regulations, the Investment Company Act, no material violation by the
Term Loan Facility of organizational documents, agreements, instruments or law,
solvency, effectiveness of material regulatory and governmental approvals for
the Term Loan Facility, no litigation purporting to materially adversely affect
the Term Loan Facility and status of the Term Loan Facility as senior debt.

To induce Morgan Stanley to issue this letter and to continue with its due
diligence efforts, you hereby agree that all reasonable out-of-pocket fees and
expenses (including the reasonable fees and expenses of one counsel (in addition
to one local counsel in each relevant jurisdiction) and those consultants which
have been retained in consultation with AMD) of Morgan Stanley and its
affiliates arising in connection with this letter (and its due diligence and
syndication efforts in connection herewith) and in connection with the Term Loan
Facility and the other transactions described herein shall be for your account,
whether or not the Transaction is consummated, the Term Loan Facility is made
available or definitive credit documents are executed in connection with the
Term Loan Facility. In addition, you hereby agree to pay when and as due the
fees described in the Fee Letter.

You further agree to indemnify and hold harmless each of the Lenders (including,
in any event, Morgan Stanley) and each director, officer, employee and affiliate
thereof (each an “Indemnified Person”) from and against any and all actions,
suits, proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses of any kind or nature whatsoever which may be
incurred by or asserted against or involve any such Indemnified Person as a
result of or arising out of or in any way related to or resulting from this
letter, the Transaction, the extension or syndication of the Term Loan Facility
contemplated by this letter, or in any way arise from any use or intended use of
this letter or the proceeds of the Term Loan Facility contemplated by this
letter, and you agree to reimburse each Indemnified Person upon demand for any
legal or other out-of-pocket expenses incurred in connection with investigating,
defending or preparing to defend any such action, suit, proceeding (including
any inquiry or investigation) or claim (whether or not Morgan Stanley or any
such other Indemnified Person is a party to any action or proceeding out of
which any such expenses arise); provided, however, that you shall not have to
indemnify any Indemnified Person against any loss, claim, damage, expense or
liability determined by a court of competent jurisdiction to have resulted from
the gross negligence, bad faith or

 

4



--------------------------------------------------------------------------------

willful misconduct of such Indemnified Person. This letter is issued for your
benefit only and no other person or entity may rely hereon. Neither Morgan
Stanley nor any Lender shall be responsible or liable to you, the Company or any
other person for consequential damages which may be alleged as a result of this
letter.

Morgan Stanley reserves the right to employ the services of its affiliates in
providing services contemplated by this letter and to allocate, in whole or in
part, to such affiliates certain fees payable to Morgan Stanley in such manner
as Morgan Stanley and such affiliates may agree in their sole discretion. You
acknowledge that Morgan Stanley may share with any of its affiliates, and such
affiliates may share with Morgan Stanley, any information related to the
Transaction, the Borrower, the Company, any of their subsidiaries or any of the
matters contemplated hereby in connection with the Transaction, provided that
such affiliates agree to the same confidentiality protections afforded by Morgan
Stanley herein.

The provisions of the immediately preceding three paragraphs shall survive any
termination of this letter.

You represent and warrant that (a) all information (other than the Projections
referred to below) (the “Information”) that has been or will hereafter be made
available by or on behalf of you or by any of your representatives in connection
with the Transaction and the other transactions contemplated hereby to Morgan
Stanley or any of its affiliates or representatives or to any Lender or any
potential Lender is, or in the case of Information made available after the date
hereof, will be on the date provided complete and correct in all material
respects taken as a whole and does not and will not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not misleading in light of the circumstances
under which such statements were or are made and (b) all financial projections
(the “Projections”), if any, that have been or will be prepared by you or on
your behalf or by any of your representatives and made available to Morgan
Stanley or any of its affiliates or representatives or to any Lender, any
potential Lender in connection with the Transaction and the other transactions
contemplated hereby have been or will be prepared in good faith based upon
reasonable assumptions (it being understood that such projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that no assurance can be given that any particular projections will
be realized). You agree to supplement the Information and Projections from time
to time so that the representations and warranties contained in this paragraph
remain complete and correct.

In issuing this commitment, Morgan Stanley is relying on the accuracy of the
information (other than Projections, forward looking information and information
of a general economic or general industry nature) furnished to it by you or on
your behalf or by or on behalf of the Company (to the extent furnished prior to
the date hereof, collectively, the “Pre-Commitment Information”). The
obligations of Morgan Stanley under this Commitment Letter and of any Lender
that issues a commitment for the Term Loan Facility are made solely for your
benefit and may not be relied upon or enforced by any other person or entity.

You are not authorized to show or circulate this letter to any other person or
entity (other than (i) to your legal advisors in connection with your evaluation
hereof, (ii) to the Company and its legal and financial advisors and (iii) as
required by law or stock exchange requirements) until such time as you have
accepted this letter as provided in the immediately succeeding paragraph. If the
letter is not accepted by you as provided in the immediately succeeding
paragraph, you are to immediately return this letter (and any copies hereof) to
the undersigned. This letter may be executed in any number of counterparts, and
by the different parties hereto on separate counterparts, each of which
counterpart shall be an original, but all of which shall together constitute one
and the same instrument.

 

5



--------------------------------------------------------------------------------

You acknowledge that Morgan Stanley may provide debt financing, equity capital
or other services (including financial advisory services) to parties whose
interests regarding the transactions described herein or otherwise may conflict
with your interests. Consistent with Morgan Stanley’s policy to hold in
confidence the affairs of its clients, Morgan Stanley will not furnish
confidential information obtained from you or your affiliates to any of its
other clients. Furthermore, Morgan Stanley will not use in connection with the
transactions contemplated hereby, or furnish to you, confidential information
obtained by Morgan Stanley from any other person.

If you are in agreement with the foregoing, please sign and return to Morgan
Stanley (including by way of facsimile transmission) the enclosed copy of this
letter, together with the Fee Letter, no later than 11:59 pm, New York time, on
July 23, 2006. Our commitment set forth in this letter shall terminate at the
time and on the date referenced in the immediately preceding sentence unless
this letter, the Engagement Letter and the Fee Letter are executed and returned
by you as provided in such sentence. Upon your acceptance hereof and of the
Engagement Letter and Fee Letter, this Commitment Letter, Engagement Letter and
Fee Letter shall be a binding agreement between us.

This letter, the Engagement Letter and the Fee Letter shall be governed by, and
construed in accordance with the laws of the State of New York, and any right to
trial by jury with respect to any claim, action, suit or proceeding arising out
of or contemplated by this letter and/or the related Fee Letter is hereby
waived. The parties hereto hereby submit to the non-exclusive jurisdiction of
the federal and New York State courts located in the City of New York in
connection with any dispute related to this letter, the Engagement Letter or the
Fee Letter or any matters contemplated hereby or thereby. Delivery of an
executed counterpart of a signature page to this Commitment Letter, the
Engagement Letter or the related Fee Letter by telecopier shall be effective as
delivery of a manually executed counterpart of this Commitment Letter,
Engagement Letter or the related Fee Letter, as the case may be.

We hereby notify you that, pursuant to the requirements of the USA Patriot Act,
Title III of Pub. L. 107-56 (signed into law on October 26, 2001) (the “Patriot
Act”), we are required to obtain, verify and record information that identifies
you, which information includes names and addresses and other information that
will allow us to identify you in accordance with the Patriot Act.

[The remainder of this page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

Very truly yours, MORGAN STANLEY SENIOR FUNDING, INC. By:  

/s/ Andrew W. Earls

Name:   Andrew W. Earls Title:   Vice President

Agreed to and Accepted this

23rd day of July, 2006

ADVANCED MICRO DEVICES, INC.

 

By:  

/s/ Robert J. Rivet

Name:   Robert J. Rivet Title:  
Executive Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF CERTAIN TERMS AND CONDITIONS*

$2,500,000,000 SENIOR SECURED TERM LOAN FACILITY

I. The Parties

 

Borrower:    Advanced Micro Devices, Inc Senior Sole Arranger and Sole
Bookrunner:    Morgan Stanley & Co., Incorporated. Senior Administrative Agent:
   Morgan Stanley Senior Funding, Inc. Senior Lenders:    Morgan Stanley Senior
Funding, Inc. and a syndicate of financial institutions and institutional
lenders arranged by Morgan Stanley and reasonably satisfactory to the Borrower
(such consent not to be unreasonably withheld or delayed). Guarantors:    None.

II. Description of Term Loan Facility

 

Term Loan Facility:    $2,500,000,000 Term Loan B Facility.
Maturity and Amortization:    The final maturity of the Term Loan Facility shall
be the date which occurs seven years after the Closing Date. The loans under the
Term Loan Facility (the “Term Loans”) shall be repaid during the final year of
the Term Loan Facility in equal quarterly amounts, subject to amortization of
approximately 1% per year prior to such final year. Use of Proceeds:    The Term
Loans shall only be utilized (x) to finance, in part, the Transaction, (y) to
pay fees and expenses incurred in connection with the Transaction and (z) for
general corporate purposes. Availability:    Term Loans may only be borrowed on
the Closing Date. No amount of Term Loans once repaid may be reborrowed.

III. Terms Applicable to the Term Loan Facility

 

Closing Date:    The date on or before February 24, 2007 on which the conditions
precedent to the initial extension of credit under Term Loan Facility shall be
satisfied (such date being the “Closing Date”). Security:    The Borrower shall
grant the Senior Administrative Agent and the Senior Lenders a valid and
perfected first priority (subject to the granting of an

--------------------------------------------------------------------------------

* Capitalized terms used herein and not defined herein shall have the meanings
provided in the commitment letter (the “Commitment Letter”) to which this
summary is attached.

 

I-1



--------------------------------------------------------------------------------

   equal and ratable security interest to the holders of the Existing Senior
Notes to the extent required
by the terms of the related indenture and certain exceptions to be set forth in
the loan
documentation) lien and security interest in all of the following:    (a)   All
shares of capital stock of (or other ownership interests in) and intercompany
debt of each of the subsidiaries listed on Exhibit A hereto as well as each of
the Borrower’s future restricted material domestic subsidiaries and material
first tier foreign subsidiaries (it being understood that no security interest
will be granted in the capital stock of Spansion, AMD Fab 36 LLC & Co KG, AMD
Fab 36 Holding GmbH, AMD Fab 36 Admin GmbH, AMD Fab 36 LLC or the IP Subsidiary
(defined below)), limited, in the case of any controlled foreign corporation
under Section 957 of the Internal Revenue Code, to 66% of the voting stock of
such entity (or such greater percentage as would not result in a material tax
liability).    (b)   All accounts receivable owned by the Borrower and AMD
International Sales & Service, Ltd. and any other present or future domestic
subsidiary of the Borrower.    (c)   All proceeds and products of the property
and assets described in clauses (a) and (b) above.    (d)   Any proceeds from
the direct or indirect sale of the equity interests of Spansion and a collateral
account into which the Borrower will covenant to deposit, or cause to be
deposited, any of such proceeds. Interest Rates:    At the option of the
Borrower, Term Loans may be maintained from time to time as (x) Base Rate
Loans, which shall bear interest at the Applicable Margin in excess of the Base
Rate in effect from
time to time, or (y) Eurodollar Loans, which shall bear interest at the
Applicable Margin in excess
of the Eurodollar Rate (adjusted for maximum reserves) as determined by the
Senior
Administrative Agent for the respective interest period.    “Base Rate” shall
mean the higher of (x) 1/2 of 1% in excess of the federal funds rate and (y) the
rate that the Senior Administrative Agent announces from time to time as its
prime or base
commercial lending rate, as in effect from time to time.    The “Applicable
Margin” means at any time, an amount per annum based upon the rating of the
Term Loan Facility as of the Closing Date in accordance with the grid set forth
on Schedule II to
the Fee Letter.    During the continuance of any default under the loan
documentation, the Applicable Margin on all
obligations owing under the loan documentation shall increase by 2% per annum.

 

I-2



--------------------------------------------------------------------------------

   Interest periods of 1, 2, 3 and 6 months shall be available in the case of
Eurodollar Loans; provided that Eurodollar Loans made on the Closing Date shall
have one month interest periods only.    Interest in respect of Base Rate Loans
shall be payable quarterly in arrears on the last business day of each quarter.
Interest in respect of Eurodollar Loans shall be payable in arrears at the end
of the applicable interest period and every three months in the case of interest
periods in excess of three months. Interest will also be payable at the time of
repayment of any Term Loans, and at maturity. All interest and commitment fee
and other fee calculations shall be based on a 360 day year (or 365 or 366 days,
as the case may be, in the case of Base Rate Loans).

Senior Sole Arranger and

Senior Administrative Agent

Fees:

  

 

The Senior Sole Arranger and the Senior Administrative Agent shall receive such
fees as have been separately agreed upon with the Borrower.

Voluntary Prepayment:    The Borrower may, upon at least one business day’s
notice in the case of Base Rate Loans and three business days’ notice in the
case of Eurodollar Loans, prepay, in full or in part, the Term Loans without
premium or penalty; provided, however, that each partial prepayment shall be in
an amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof;
provided further that any such prepayment of Eurodollar Loans shall be made
together with reimbursement for any funding losses of the Lenders resulting
therefrom. Mandatory Prepayment and Commitment Reduction:    All net cash
proceeds (a) from sales of property and assets of the Borrower and its
subsidiaries (including the sale of the equity interests of Spansion but
excluding sales of inventory in the ordinary course of business and other
exceptions to be agreed and subject to a reinvestment provision to be negotiated
(which reinvestment rights shall not apply to proceeds of the sale of the equity
interests of Spansion)), (b) of Extraordinary Receipts (to be defined in the
loan documentation and to exclude cash receipts in the ordinary course of
business and other exceptions to be agreed) and (c) from the issuance after the
Closing Date of additional debt and equity of the Borrower and its subsidiaries
(excluding the New Equity and subject to other exceptions to be agreed), and 50%
of Excess Cash Flow (to be defined in the loan documentation) of the Borrower
and its subsidiaries shall be applied to prepay the Term Loans, ratably to the
principal repayment installments of the Term Loans. Documentation:    Morgan
Stanley’s commitment will be subject to the negotiation, execution and delivery
of definitive financing agreements (and related security documentation,
guaranties, etc.) consistent with the terms of this letter, in each case
prepared by counsel to Morgan Stanley.

 

I-3



--------------------------------------------------------------------------------

Conditions Precedent

to Initial Extension

of Credit:

  

 

Those customarily found in credit agreements for similar secured financings and
others appropriate
in the judgment of Morgan Stanley for the Transaction, including, without
limitation, those
specified in Annex II.

Representations and

Warranties:

  

 

Those customarily found in credit agreements for similar secured financings and
others appropriate
in the judgment of Morgan Stanley for the Transaction, including, without
limitation, absence of
any material adverse change in the business, condition (financial or otherwise),
operations,
performance or properties of the Borrower and its subsidiaries, taken as a
whole.

Covenants:    Those affirmative and negative covenants (applicable to the
Borrower and its subsidiaries)
customarily found in credit agreements for similar secured financings or, in the
case of the negative
covenants, substantially similar to those in the indenture for the Existing
Senior Notes (as defined
below) and others appropriate in the reasonable judgment of Morgan Stanley for
the Transaction
including, without limitation, the following:    (a)   Affirmative Covenants -
(i) Compliance with laws and regulations (including, without limitation, ERISA
and environmental laws); (ii) payment of taxes and other obligations; (iii)
maintenance of appropriate and adequate insurance; (v) preservation of corporate
existence, rights (charter and statutory), franchises, permits, licenses and
approvals; (iv) visitation and inspection rights; (v) keeping of proper books in
accordance with generally accepted accounting principles; (vi) maintenance of
properties; (vii) performance of leases, related documents and other material
agreements; (viii) use of proceeds; (ix) further assurances as to perfection and
priority of security interests; and (x) customary financial and other reporting
requirements (including, without limitation, audited annual financial statements
and quarterly unaudited financial statements, in each case prepared on a
consolidated and a consolidating basis, notices of defaults, compliance
certificates, annual business plans and forecasts, reports to shareholders and
other creditors and other business and financial information as any Lender shall
reasonably request).    (b)   Negative Covenants - Restrictions on (i) liens
(other than existing liens, liens securing the Term Loan Facility and liens
securing the outstanding 7.75% Senior Notes Due 2012 (the “Existing Senior
Notes”) to the extent required by the terms thereof); (ii) debt, guaranties or
other contingent obligations (including, without limitation, the subordination
of all intercompany indebtedness on terms satisfactory to the Lenders); (iii)
mergers and consolidations; (iv) sales, transfers and other dispositions of
assets (other than sales of inventory in the ordinary course of business and the
transfer of intellectual

 

I-4



--------------------------------------------------------------------------------

    

property of the Company to the Borrower or a direct wholly-owned restricted
special purpose subsidiary of the Borrower (the “IP Subsidiary”)) ; (v) loans,
acquisitions, joint ventures and other investments; (vi) dividends and other
distributions to stockholders; (vii) creating new subsidiaries; (viii) becoming
a general partner in any partnership; (ix) repurchasing shares of capital stock;
(x) prepaying, redeeming or repurchasing debt; (xi) capital expenditures; (xii)
granting negative pledges; (xiii) changing the nature of its business; (xiv)
amending organizational documents, or amending or otherwise modifying any debt
or related document; (xv) transactions with affiliates; (xvi) change in passive
holding company status or special purpose nature of the IP Subsidiary; and
(xvii) changing accounting policies or reporting practices; in each of the
foregoing cases, with such exceptions as may be agreed upon in the loan
documentation.

   (c)   Financial Covenants – None. Events of Default:    Those customarily
found in credit agreements for similar secured financings and others appropriate
in the judgment of Morgan Stanley for the Transaction, including, without
limitation, (a) failure to
pay principal when due, or to pay interest or other amounts within two business
days after the same
becomes due, under the loan documentation; (b) any representation or warranty
proving to have
been materially incorrect when made or confirmed; (c) failure to perform or
observe covenants set
forth in the loan documentation within a specified period of time, where
customary and
appropriate, after notice or knowledge of such failure; (d) cross-defaults to
other indebtedness in an
amount to be agreed in the loan documentation; (e) bankruptcy and insolvency
defaults (with grace
period for involuntary proceedings); (f) monetary judgment defaults in an amount
to be agreed in
the loan documentation and nonmonetary judgment defaults that could reasonably
be expected to
have a Material Adverse Effect; (g) impairment of loan documentation or
security; (h) change of
ownership or operating control; and (i) standard ERISA defaults. Expenses:   
The Borrower shall pay all of the Senior Administrative Agent’s and the Senior
Sole Arranger’s
reasonable due diligence, syndication (including printing, distribution and bank
meetings),
transportation, computer, duplication, appraisal, audit, insurance, consultant,
search, filing and
recording fees and all other reasonable out of pocket expenses incurred by the
Senior
Administrative Agent or the Senior Sole Arranger (including the fees and
expenses of one counsel
(in addition to one local counsel in each relevant jurisdiction) for the Senior
Sole Arranger),
whether or not any of the transactions contemplated hereby are consummated, as
well as all
expenses of the Senior Administrative Agent in connection with the
administration of the loan
documentation. The Borrower shall also pay the expenses of the Senior
Administrative Agent, the
Senior Sole Arranger and the Senior Lenders in connection with the enforcement
of any of the loan
documentation.

 

I-5



--------------------------------------------------------------------------------

Indemnity:    The Borrower will indemnify and hold harmless the Senior
Administrative Agent, the Senior Sole Arranger, each Senior Lender and each of
their affiliates and their officers, directors, employees, agents and advisors
from claims and losses relating to the Transaction or the Term Loan Facility,
except to the extent judicially determined to have resulted from the gross
negligence or willful misconduct of the indemnitee. Required Lenders:    Senior
Lenders holding loans and commitments representing more than 50% of the
aggregate amount of loans and commitments under the Term Loan Facility.

Waivers &

Amendments:

  


 

Amendments and waivers of the provisions of the loan agreement and other
definitive credit documentation shall require the approval of the Required
Lenders, except that (x) the consent of all affected Senior Lenders shall be
required with respect to (i) increases in commitment amounts, (ii) reductions of
principal, interest, or fees, (iii) extensions of, the final maturity date and
(iv) changes to the order of applications of prepayments and (y) the consent of
all affected Senior Lenders shall be required with respect to releases of all or
substantially all of the Collateral.

Assignments and

Participations:

  


 

Assignments may be non-pro rata and must be to Eligible Assignees (to be defined
in the definitive loan documentation) and, in each case other than an assignment
to a Lender or an assignment of the entirety of a Lender’s interest in the Term
Loan Facility, in a minimum amount equal to $1 million. Each Senior Lender will
also have the right, without consent of the Borrower or the Senior
Administrative Agent, to assign (i) as security all or part of its rights under
the loan documentation to any Federal Reserve Bank and (ii) all or part of its
rights or obligations under the loan documentation to any of its affiliates. No
participation shall include voting rights, other than for reductions or
postponements of amounts payable or releases of all or substantially all of the
collateral.

Taxes:    All payments to be free and clear of any present or future taxes,
withholdings or other deductions whatsoever (other than income taxes in the
jurisdiction of the Senior Lender’s applicable lending office). The Senior
Lenders will use reasonable efforts (consistent with their respective internal
policies and legal and regulatory restrictions and so long as such efforts would
not otherwise be disadvantageous to such Senior Lenders) to minimize to the
extent possible any applicable taxes and the Borrower will indemnify the Senior
Lenders and the Senior Administrative Agent for such taxes paid by the Senior
Lenders or the Senior Administrative Agent. Miscellaneous:    Standard yield
protection (including compliance with risk based capital guidelines, increased
costs, payments free and clear of withholding taxes and interest period breakage
indemnities), eurodollar illegality and similar provisions, defaulting lender
provisions, waiver of jury trial and submission to jurisdiction provisions.

 

I-6



--------------------------------------------------------------------------------

Governing Law:    New York. Counsel for Morgan Stanley:    Skadden, Arps, Slate,
Meagher & Flom LLP.

 

I-7



--------------------------------------------------------------------------------

EXHIBIT A TO

ANNEX I

Pledged Subsidiaries

 

1. AMD US Finance, Inc.

 

2. AMD Saxony Holding GmbH

 

3. AMD Saxony LLC

 

4. AMD International Sales & Service, Ltd.

 

5. Advanced Micro Devices (Singapore) Pte Ltd

 

6. Advanced Micro Devices Sdn.Bhd.



--------------------------------------------------------------------------------

ANNEX II

CONDITIONS PRECEDENT

$2,500,000,000 SENIOR SECURED TERM LOAN FACILITY

[Capitalized terms not otherwise defined herein have the same meanings as

specified therefor in the Commitment Letter to which this Annex II is attached]

 

Conditions Precedent

    

to Closing:

   The closing and the initial extension of credit under the Term Loan Facility
will be subject to satisfaction (or
waiver) of the following conditions precedent:    (i)   The final terms and
conditions of the Transaction, including, without limitation, all material legal
and tax aspects thereof, shall be as described in the Commitment Letter and
otherwise consistent with the description thereof received in writing as part of
the Pre-Commitment Information or otherwise reasonably satisfactory to the
Lenders. The Lenders shall be reasonably satisfied with (x) the Purchase
Agreement (including all schedules and exhibits thereto), which shall provide
for an aggregate cash purchase price not in excess of $5,389,000,000 and (y) all
other agreements, instruments and documents relating to the Transaction; and the
Purchase Agreement and such other agreements, instruments and documents relating
to the Transaction shall not be altered, amended or otherwise changed or
supplemented or any condition therein waived, in each case in any manner
materially adverse to the Lenders, without the prior written consent of the
Administrative Agent (it being agreed that the draft Purchase Agreement dated
July 23, 2006 is satisfactory to the Administrative Agent). The Acquisition
shall have been consummated substantially in accordance with the terms of the
Purchase Agreement and in compliance with applicable law.    (ii)   The
execution and delivery of definitive documentation with respect to the Term Loan
Facility consistent with the Summary of Terms and the Commitment Letter.   
(iii)   All of the capital stock of the Borrower’s restricted subsidiaries shall
be owned by the Borrower or one or more of the Borrower’s subsidiaries (except,
with respect to foreign subsidiaries, for insignificant interests statutorily
required to be owned by another person), in each case free and clear of any
lien, charge or encumbrance not permitted under the loan documentation; the
Lenders shall have a valid and perfected first priority (subject to certain
exceptions to be set forth in the loan documentation) lien and security interest
in such capital stock and in the other collateral referred to under the section
“Security” above; all filings, recordations and searches necessary or desirable
in connection with such liens and security interests

 

II-1



--------------------------------------------------------------------------------

         shall have been duly made; and all filing and recording fees and taxes
shall have been duly paid. To the
extent required by the terms of the Borrower’s Existing Senior Notes, the
Existing Senior Notes shall
be equally and ratably secured by such of the collateral as required by the
related indenture. The
Lenders will agree that upon distribution of the proceeds from the sale of
collateral, such proceeds
allocable to any of the Term Loans under the security documentation shall be
applied in a manner such
that all of the Lenders shall share ratably in such application.   (iv)    There
shall exist no action, suit, investigation, litigation or proceeding pending or
threatened in any court or before any arbitrator or governmental or regulatory
agency or authority that (a) could reasonably be expected to (i) have a material
adverse effect on the business, condition (financial or otherwise), operations,
performance or properties of the Borrower, the Company and their subsidiaries,
taken as a whole, (ii) adversely affect the ability of the Borrower to perform
its obligations under the loan documentation for each Facility or (iii)
adversely affect the rights and remedies of the Administrative Agent and the
Lenders under the loan documentation (collectively, a “Material Adverse Effect”)
or (b) purports to adversely affect the Transaction or the Term Loan Facility.  
(v)    All material governmental and third party consents and approvals
necessary in connection with the Transaction and the Term Loan Facility shall
have been obtained (without the imposition of any conditions that are not
reasonably acceptable to the Lenders) and shall remain in effect; all applicable
waiting periods shall have expired without any materially adverse action being
taken by any competent authority; and no law or regulation shall be applicable
in the judgment of the Lenders that restrains, prevents or imposes materially
adverse conditions upon the Transaction or the Term Loan Facility.   (vi)    All
loans made by the Lenders to the Borrower or any of its affiliates shall be in
full compliance with the Federal Reserve’s Margin Regulations.   (vii)    The
Borrower shall have delivered certificates, in form and substance satisfactory
to the Lenders, attesting to the Solvency (as hereinafter defined) of the
Borrower, individually and together with its subsidiaries, taken as a whole,
immediately before and immediately after giving effect to the Transaction, from
its chief financial officer. As used herein, the term “Solvency” of any person
means (i) the fair value of the property of such person exceeds its total
liabilities (including, without limitation, contingent liabilities), (ii) the
present fair saleable value of the assets of such person is not less than the
amount that will be required to pay its probable liability on its debts as they

 

II-2



--------------------------------------------------------------------------------

          become absolute and matured, (iii) such person does not intend to, and
does not believe that it will,
incur debts or liabilities beyond its ability to pay as such debts and
liabilities mature and (iv) such
person is not engaged, and is not about to engage, in business or a transaction
for which its property
would constitute an unreasonably small capital.    (viii)    The Lenders shall
have received annual financial statements as of the end of the most recently
completed three fiscal years, interim financial statements dated the end of the
most recent fiscal quarter for which financial statements are available (or, in
the event the Lenders’ due diligence review reveals material changes since such
financial statements, as of a later date within 45 days of the Closing Date),
pro forma consolidated financial statements as to the Borrower and its
subsidiaries, and forecasts prepared by management of the Borrower, in a form
satisfactory to the Lenders, of balance sheets, income statements and cash flow
statements on a quarterly basis for the first year following the Closing Date
and on an annual basis for each year thereafter during the term of the Term Loan
Facility.    (ix)    The Lenders under the Term Loan Facility shall have
received (a) customary opinions of counsel (including local counsel) for the
Borrower as to the transactions contemplated hereby and (b) such corporate
resolutions, certificates (including insurance certificates) and other documents
as the Lenders under Term Loan Facility shall reasonably request.    (x)   
There shall exist no default under any of the loan documentation for the Term
Loan Facility, and the representations and warranties of the Borrower and each
of its subsidiaries therein shall be true and correct immediately prior to, and
after giving effect to, the initial extension of credit under the Term Loan
Facility.    (xi)    All accrued fees and expenses of the Senior Administrative
Agent, the Senior Sole Arranger and the Senior Lenders (including the fees and
expenses of one counsel (including one local counsel in each relevant
jurisdiction) for the Senior Administrative Agent and the Senior Sole Arranger
and local counsel for the Senior Lenders) shall have been paid.    (xii)    The
Company’s existing credit facility shall have been, or concurrently with the
extension of credit under the Facility shall be, terminated and all amounts
outstanding thereunder, if any shall have been paid off and all liens shall have
been released pursuant to a termination letter reasonably satisfactory to the
Senior Administrative Agent.

 

II-3